DETAILED OFFICE ACTION

Applicant’s amendment filed on 02 November 2020 is acknowledged and entered.  Following the amendment, claim 3 is canceled, and claims 1, 2, 4 and 6 are amended.    
Currently, claims 1, 2 and 4-6 are pending and under consideration.

Withdrawal of Objections and Rejections:
All objections and rejections of claim 3 are moot as the applicant has canceled the claim.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 11/2/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Claims
Claim 6 is objected to for the following informalities, appropriate correction is required for each item:
Claim 6 recites “The method of Claim 6”; the following is suggested: “The method of Claim 5”.    

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2 and 4-6 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 remains indefinite for the recitation “having the amino acid of SEQ ID NO:1” because, again, it is unclear what it is meant.  The following is suggested: “having the amino acid sequence of SEQ ID NO:1”, if intended.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1, 2 and 4-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the reasons of record set forth in the last Office Action mailed on 6/2/2020, at pages 4-5.
Applicants argument filed on 02 November 2020 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 4-5 of the response, the applicant argues that according to the examiner's theory (based on the Kamada reference), the potential undesirable side effect of hyperprogressive disease negates patent enablement for all anti-PD 1 therapies; and that the mere fact that cells in Kamada express Ki67 and cells reported in the specification of the applicants express Ki67, does not mean that they are the same cells; and the examiner has not established that "highly suppressive PD-1+ eTreg cells in [hyperprogressive disease]s, resulting in inhibition of antitumor immunity" (see abstract) are in any way connected to T cells produced by the claimed methods; and that if the examiner wishes to pursue this argument, we ask that the examiner clearly cite page, column, and line numbers in Kamada to support exactly what language the examiner believes Kamada uses to support the position of the examiner.
This argument is not persuasive for the reasons of record.  It is not understandable as to why “according to the examiner's theory (based on the Kamada reference), the potential undesirable side effect of hyperprogressive disease negates patent enablement for all anti-PD 1 therapies”, i.e., how does the potential undesirable side effect of hyperprogressive disease negate patent enablement for all anti-PD 1 therapies, or what is the logic or relevance (to patent enablement for all anti-PD 1 therapies) here?  Further, contrary to applicants argument that the examiner has not established that "highly suppressive PD-1+ eTreg cells in [hyperprogressive disease]s, resulting in inhibition of antitumor immunity" are in any way connected to T cells produced by the claimed methods, the very fact that both T cells express Ki67 establishes that they share this common feature.  Although cells in Kamada expressing Ki67 does not mean that they are necessarily the same cells as that expressing Ki67 in the present application, one cannot distinguish them based on Ki67 expression, as Ki67 is merely a T cell activation marker.  Therefore, as addressed in the previous Office Action, T cells expressing Ki67 include or can be regulatory T cells as demonstrated by Kamada, which were highly suppressive in tumors, resulting in inhibition of antitumor immunity.  The relevant teachings of Kamada was clearly pointed out in the last Office Action: “(page 10000, 2nd column, 3rd paragraph; Fig. 3A and B; and abstract, for example)”, and not simply “(see abstract)”.  In contrast, there is no functional confirmation for the Ki67+ T cells in the present specification, which would distinguish the Ki67+ T cell subpopulations.  Therefore, it would not be predictable that the Ki67+ T cells of the present invention would be suitable for cancer treatment as claimed; and undue experimentation would be required of the skilled artisan to use the claimed invention.
At pages 5-6 of the response, the applicant argues that GIFT7 selectively expands a CD8+ subset from pre-activated T cells with a Central Memory phenotype, and adoptive transfer of these T cells into OVA+EG7-bearing mice leads to a significant anti-tumor effect which persist long-term whilst IL2-actiaved CD8 T-cells are undetected; that GIFT7 stimulation of pre-activated PBMC leads to T cell proliferation without exhaustion (Ki67hi and PDllow) in CD4+, CD8+, and CD4-CD8- compartments; and that "This observation supports the use of GIFT7 primed T-cells for chronic viral infections or malignancies where an inadequate T cell response is a common feature" (citing the HSIEH reference (2012)).  Applicants further argue, citing references, that the specification teaches that simian PBMC (sPBMC) treated with hGIFT7 are Ki67 hi and PD1 low indicating enhance cellular immune responses, and it is well known that cellular immune responses function as a defense against a broad range of infections and cancers; that the specification indicates that "GIFT7-mediated proliferative T cells have lower overall expression of PD-1, especially in the CD8+ subset (Fig. 7E)"; that having less expression of PD-1 is significant because overexpression of PD-L1 is associated with tumor aggressiveness in human cancers; that PD-1/PD-1L antibodies are well recognized by skilled artisans as useful for treating a wide variety of cancers; and that as provided in the court of In re Brana, FDA approval, however, is not a prerequisite for finding a compound useful within the meaning of the patent laws.
This argument is not persuasive for the following reasons: first, the GIFT7 selectively expanded CD8+ cells in the present specification are ovalbumin-specific, CD8+ T cells from OT1-trangenic mice and are specifically selected and pre-activated T cells; and such a specific condition does not exist in nature and is unpredictable in the real world of cancer development, immunity and treatment; and does not seem to be similar condition as that in the claimed method.  In addition, T exhaustion (effector T) is not the same as T regulatory cell (Treg), they are distinct, and one cannot represent or predict the other.  Given said unpredictable nature, "This observation supports the use of GIFT7 primed T-cells for chronic viral infections or malignancies where an inadequate T cell response is a common feature" is not supported.  With respect to that sPBMC treated with hGIFT7 are Ki67 hi and PD1 low, again, such does not necessarily mean that these cells are effector T cells or distinguish effector T from Treg; and does not necessarily indicate enhance cellular immune responses; and the statement that “having less expression of PD-1 is significant because overexpression of PD-L1 is associated with tumor aggressiveness in human cancers” is not accurate.  As evidenced by Kumagai et al. (Nat Immunol. 2020 Nov;21(11):1346-1358), both PD-1+CD8+ T cells and PD-1+ regulatory T cells (Treg) express PD-1; PD-1 blockade induces both recovery of dysfunctional PD-1+CD8+ T cells and enhanced PD-1+ Treg cell-mediated immunosuppression (abstract, for example).  Additionally, Kumagai teaches that PD-1 expression was significantly higher in CD8+ T cells in the TMEs from responders than in those from nonresponders (Fig. 1b and Supplementary Fig. 1a); and patients with NSCLC and GC receiving ICB whose samples showed high PD-1 expression by CD8+ TILs had significantly longer progression-free survival (PFS) than those showing low PD-1 expression (page 1349, 1st column, last paragraph, for example); that high PD-1 expression by CD8+ T  cells in the TME signifies exposure to high-affinity tumor antigens such as neoantigens, potentially reflecting the antitumor CD8+ T cell activation responsible for tumor regression, and thereby might be a predictive biomarker for PD-1 blockade therapies (page 1350, 1st column, 1st paragraph, last 5 lines, for example); and that patients with high PD-1 expression by eTreg cells in TILs had shorter PFS than those with low PD-1 expression by eTreg cells in TILs (Fig. 3c,d), which results show that PD-1 expression by eTreg cells in TILs can be a predictive biomarker for resistance to PD-1 blockade therapies (page 1350, 2nd column, 1st paragraph, for example).  Taken together, both effector CD8+ T cells and Treg express PD-1, and both may express PD-1 at a high or low level; and high PD-1 expression by CD8+ TILs can indicate significantly longer progression-free survival than those showing low PD-1 expression.  Therefore, mere Ki67 hi and PD1 low does not necessarily mean that these cells are effector T cells or distinguish effector T from Treg; and does not necessarily indicate enhance cellular immune responses; and there is no direct evidence in the specification supporting the claimed method.  Furthermore, FDA approval is never a consideration in the instant rejection; rather, it is unpredictable nature of the invention; the state of the art indicating that Ki67 hi and PD1 low T cells are not necessarily effector T cells, and can be eTreg cells, therefore may not be suitable for cancer treatment; and lack of direct evidence in the specification indicating otherwise.  As such, undue experimentation would be required prior to using the claimed invention.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).
Note: the newly cited reference is used to address applicants argument only, and it is not for sustaining any new ground of rejection.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/8/21